Citation Nr: 0112448	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-06 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right leg with retained foreign 
bodies, rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left leg with retained foreign 
bodies, rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left tibia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1971 and was awarded the Purple Heart medal as well as the 
Silver Star medal for conspicuous gallantry and intrepidity 
in action.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The issue of entitlement to an increased evaluation for PTSD 
will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of a shell fragment wound of the right leg are 
manifested by subjective complaints of constant pain and 
numbness, and objective evidence of numbness in the right 
lateral leg (consistent with neuropathic pain secondary to 
soft tissue injuries), and retained foreign bodies.  There is 
no evidence of impaired muscle tone, swelling, or pain on 
movement.

3.  Residuals of a shell fragment wound of the left leg are 
manifested by subjective complaints of constant pain and 
numbness, and objective evidence of pain on palpation and 
sensory deficits (consistent with neuropathic pain secondary 
to soft tissue injuries), and retained foreign bodies.  There 
is no evidence of impaired muscle tone, swelling, or pain on 
movement.

4.  Residuals of a tibial fracture are currently manifested 
by complaints of pain with extended use.  There is slight 
limitation of knee motion, without evidence of malunion of 
the tibia and fibula or evident laxity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for residuals of a shell fragment wound of the right 
leg with retained foreign bodies, Muscle Group XI, have not 
been met. 38 U.S.C.A. § 1155 (West 1991); Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2000).

2.  The criteria for a disability rating greater than 10 
percent for residuals of a shell fragment wound of the left 
leg with retained foreign bodies, Muscle Group XI, have not 
been met. 38 U.S.C.A. § 1155 (West 1991); Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of shell fragment wound with a fracture of the 
left tibia and fibula have not been met. 38 U.S.C.A. § 1155 
(West 1991); Veterans' Claims Assistance Act of 2000, Pub. L 
No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his residuals of shell fragment wounds to the 
right and left legs with retained foreign bodies and for 
residuals of a left tibial fracture.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The RO obtained the 
veteran's treatment records from January to March 1999 and 
provided him with VA compensation examinations in August 
1999.  A January 2000 statement of the case advised the 
veteran of the necessary criteria to substantiate his claims 
for increased evaluations.  Finally, he was provided a 
videoconference hearing before the undersigned, in August 
2000.  At his hearing, the veteran referred to private 
treatment he had received for his leg disabilities and stated 
that he would try to obtain those treatment records.  In a 
letter received in September 2000, he advised his 
representative that he was unable to obtain these treatment 
records.  The veteran did not provide addresses for these 
health care providers or, in some cases, their names.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

An October 1968 service hospital narrative summary shows that 
both the veteran's legs were injured by grenade fragments in 
September 1968 during his service in Vietnam.  He was 
initially treated in Vietnam and transferred to Japan where 
secondary closures were done and a patellar weight-bearing 
cast applied to his left leg.  In October 1968, he was 
transferred to the Naval hospital in Memphis, Tennessee.  
Physical examination at the time of admission showed well-
healed scars on the right lower leg and a patellar weight-
bearing cast on the left leg.  Neurocirculatory status of 
both extremities was within normal limits.  X-ray studies of 
the left leg showed an oblique fracture of the tibia with 
retained metallic fragments.  Ten weeks after his injury, the 
veteran's cast was removed and he ambulated with crutches.  
He complained of minimal pain in his left ankle with 
prolonged walking and had full left knee and ankle range of 
motion.  He was placed on limited duty status for a period of 
three months, not engaging in any activities which would put 
undue stress on his left lower extremity.  A July 1969 
progress note shows that the veteran complained of severe 
aching in the left anterior tibia after prolonged walking 
and/or physical therapy.  Physical examination indicated 
healed scars over the medial and anterior left leg with 
tenderness over the anterior tibia from the midshaft and 
below to the ankle.  Some pain was elicited with forced left 
foot dorsiflexion.  Range of motion was full and equal in 
both knees and ankles.  DTR's were full and equal bilaterally 
and his muscle strength was decreased in the left tibialis 
anterior and left gastroc-soleus group.  In January 1970 the 
veteran complained that he felt as if the anterior left leg 
was going to sleep after vigorous activity.  X-ray studies 
showed metallic fragments in the left tibial area.  
Examination revealed normal strength in the left foot and 
full range of motion in the left knee.  There were no open 
wounds.  The impression was healed fracture of the left leg.  
The veteran was continued on profile for five months with no 
running on hard surfaces.  The separation physical 
examination noted multiple fragmentation wounds of the right 
and left lower extremities with a left tibial fracture 
secondary to the wounds.  

During his June 1977 VA orthopedic examination, the veteran 
complained of right knee trouble, stating that if he 
attempted to change directions while running, his knee felt 
as if it would give out.  He complained of left shin 
tenderness.  Cold or damp weather also caused left leg 
problems.  The examiner observed that the veteran entered the 
examination room without any assistive device and no 
manifested limp.  The veteran could stand and jump on his 
toes readily and run in place in a normal manner.  He was 
able to squat on both heels without difficulty and there was 
no apparent or alleged discomfort with any of these 
exercises.  Examination revealed two well-healed, 
nonadherent, nonfibrotic, nonsymptomatic scars on the right 
leg with no loss of tissue or muscle substance.  There were 
also two nonadherent, nonfibrotic nonsymptomatic scars on the 
left leg, although one was sensitive on deeper palpation.  
There was no left leg loss of tissue or muscle substance and 
no palpable abnormality or irregularity.  Both knees 
exhibited normal range of motion without evidence of 
instability.  The cruciate and collateral ligaments were 
intact bilaterally and there was no evidence of capsular 
thickening or synovitis.  There was no quadriceps atrophy or 
weakness.  The knees and ankles were evaluated as strong and 
stable without joint swelling, crepitus, erythema, deformity 
or tenderness on palpation of any of the various 
articulations.  There was no muscular atrophy, weakness or 
gross musculoskeletal disproportions manifested.  X-ray 
studies of the right leg revealed a small metallic foreign 
body embedded in the lateral condyle of the tibia and a large 
metallic foreign body in the posterior soft tissues of the 
leg in the middle third.  X-ray studies of the left leg 
revealed a small metallic foreign body in the middle third of 
the soft tissues with no other abnormalities evidenced.  The 
diagnoses were healed, asymptomatic right leg shell fragment 
wound scars with retained foreign bodies and arthralgia; and 
a history of left leg shell fragment wounds with fractured 
tibia, healed with symptomatic residuals and retained foreign 
body.

An August 1977 rating decision granted service connection for 
residuals of grenade fragments to the right and left legs 
with retained foreign bodies and for residuals of a left 
tibial fracture.  All of his disabilities were evaluated at 
noncompensable rates.

In February 1997 the veteran sought VA treatment for his 
Vietnam injuries.  He complained of pain and numbness in both 
legs that was worse in the left leg.  He had noticed a recent 
increase in his left anterior leg pain that limited his 
ability to walk at work.  His right leg pain was from the 
lateral knee to his ankle and his left leg pain was in the 
anterior portion.  He described the numbness as located in 
the mid-shin region and his pain as constant, increasing when 
walking.  He also experienced severe pain with any minor 
trauma.  Physical examination revealed sensory deficits in 
both lower extremities.  DTR's were one in four and 
symmetrical.  There was pain on palpation of the left lower 
leg and numbness in the right lateral leg.  The assessment 
was chronic pain in the left leg from war injury and 
neuralgia versus musculoskeletal damage.  

A December 1997 rating decision found clear and unmistakable 
error in the earlier 1977 decision and granted the veteran 10 
percent ratings for his residuals of shell fragment wounds of 
both his right and left legs, effective from March 17, 1977.

In March 1999, the veteran reopened his claim.

During an August 1999 VA orthopedic examination of the 
veteran's legs, he complained of aching pain along the 
anterior left tibia and right knee and ankle that was 
aggravated by walking, running or minor trauma.  He had no 
specific complaints regarding his joints.  Examination of the 
knees revealed no evidence of effusion or ligamentous laxity.  
Right knee range of motion was from 0 to 110 degrees and left 
knee range of motion was from 0 to 115 degrees.  There was 
right knee positive McMurray's test.  There was no tenderness 
to palpation over the plantar ligaments.  X-ray studies of 
the knees, lower legs and ankles demonstrated retained 
fragments in the soft tissue without bony abnormalities.  The 
impression was bilateral retained shrapnel in the soft tissue 
of the lower extremities without joint involvement.  The 
examiner also evaluated the veteran's lower extremity scars, 
noting the veteran's complaints of chronic aching pain in the 
left anterior tibia region and near his scars in the lateral 
right tibia and lower right leg.  He also complained of 
occasional hyperesthesia particularly with minor trauma to 
these regions.  He had no complaints about the actual scars 
and was on no medication.  Examination of all of the scars 
showed that they were clean and well-healed with no fibrosis, 
keloid reaction or significant atrophy.  There was a decrease 
to pinprick distal to the right leg scars and extending from 
the anterolateral distal one-third of the left lower 
extremity to approximately the mid-shaft along the medial 
aspect in a triangle-shaped area, pinprick was altered.  The 
impressions were shrapnel and gunshot wounds to both legs 
with residual scars, clean and well-healed, chronic 
dysesthesias in the region of previous soft tissue injuries.  
The examiner opined that the continued dysesthesias and 
hyperesthesias were at least likely consistent with a 
neuropathic pain secondary to soft tissue injuries.

During his August 2000 video conference hearing before the 
undersigned, the veteran testified that he worked as a 
bicycle officer on a college campus and was working double 
shifts at the time.  He was having problems keeping up 
because of his leg pain.  He used no orthopedic devices.  At 
night he usually took Tylenol and unprescribed Valium for his 
leg pain.  He estimated that he had taken two months off work 
in the previous year because of his leg problems.  The 
veteran reported that he had sought private treatment for his 
leg pain and the undersigned kept the record open for 45 days 
to allow the veteran time to obtain these pertinent treatment 
records.  

In September 2000, the veteran wrote his representative that 
he was unable to get his treatment records from the health 
care provided because the physicians and acupuncturist he 
received treatment from no longer practiced in the area.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's residuals of shell fragment wounds of the right 
and left legs with retained foreign bodies, are currently 
rated under Diagnostic Code 5311 for muscle injury to Muscle 
Group XI.  Muscle Group XI consists of the posterior and 
lateral crural muscles, and the muscles of the calf.  The 
group functions in propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  A 10 percent rating is awarded when 
there is moderate disability of this muscle group.  
Moderately severe disability warrants a 20 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2000).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2000).  Functional loss must be considered for any 
musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995)..

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2000). 

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2000).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2000).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2000).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2000).

Subjectively, the veteran complaints of constant pain and 
numbness in both his lower legs and fatigability.  He does 
not have specific knee or ankle joint complaints.  
Objectively, the evidence reveals well-healed scars on both 
legs that were nonadherent, with no fibrosis, keloid reaction 
or significant atrophy.  The veteran did exhibit dysesthesias 
and hyperesthesias in both legs that was consistent with 
neuropathic pain secondary to soft tissue injuries.  X-ray 
evidence also indicated retained foreign bodies in the soft 
tissue of both legs without any bony abnormalities.  There is 
no indication of impaired muscle tone, swelling, or pain on 
movement.  The August 1999 VA orthopedic examiner found that 
bilateral retained shrapnel in the soft tissue of the lower 
extremities without joint involvement.  Thus, the Board does 
not conclude that the overall disability picture for either 
leg more closely resembles the criteria for moderately severe 
disability required for a 20 percent evaluation.  38 C.F.R. § 
4.7.  Therefore, the Board finds that the preponderance of 
the evidence is against disability ratings greater than 10 
percent for residuals of shrapnel wounds to the right and 
left legs with retained foreign bodies.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56(d), 4.73, Code 5311 
(2000).  In reaching this conclusion, the Board acknowledges 
the veteran's complaints of fatigability, but finds that this 
is adequately considered under the provisions of Diagnostic 
Code 5311.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The veteran's residuals of a left tibial fracture are 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent 
evaluation.  A 20 percent evaluation is provided for moderate 
knee or ankle disability.  Marked knee or ankle disability 
warrants a 30 percent evaluation.  A 40 percent rating is 
warranted for nonunion of the tibia and fibula, with loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

There are other diagnostic codes for evaluating the left knee 
or ankle.  However, the veteran has denied any ankle 
complaints and there is no evidence of ankylosis of the left 
knee, Diagnostic Code 5256; or slight other knee impairment, 
Diagnostic Code 5257 or left knee limitation of flexion to a 
compensable degree, Diagnostic Code 5260, or left knee 
limitation of extension to a compensable degree, Diagnostic 
Code 5261.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board is unable to find 
that a compensable evaluation is warranted for the veteran's 
residuals of a left tibial fracture.  Although the August 
1999 VA examination showed slight left knee limitation of 
motion, X-ray studies of the left knee and lower leg and 
ankle showed no bony abnormalities and only retained foreign 
bodies in the soft tissue, which has already been evaluated.  
Moreover, the VA examination shows that there was no evident 
laxity in the joint.  Therefore, without evidence of nonunion 
of the tibia and fibula and without evidence of laxity, an 
increased evaluation is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, there 
is no medical evidence of weakness, instability, excess 
fatigability, or incoordination associated with the veteran's 
left knee joint.  Further, he did not complain of left knee 
pain at his most recent VA examination.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In conclusion, the Board finds that the veteran's PTSD and 
left ankle disability are not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD and left ankle disability 
have not necessitated frequent periods of hospitalization and 
there is no objective evidence that they resulted in marked 
interference with his employment.


ORDER

An increased evaluation for residuals of a shell fragment 
wound of the right leg with retained foreign bodies is 
denied.

An increased evaluation for residuals of a shell fragment 
wound of the left leg with retained foreign bodies is denied.

An increased evaluation for residuals of a fracture of the 
left tibia is denied.



REMAND

During his August 2000 video conference hearing before the 
undersigned, the veteran testified that he had received 
treatment for his PTSD at the VA Peoria Outpatient clinic in 
the last two and a half years.  A review of the treatment 
records in the claims file shows that there are no VA 
treatment records more current than March 1999.  The veteran 
has also submitted what appears to be partial treatment 
records for his PTSD from a Vet Center.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should obtain all treatment 
records for the veteran from VA 
outpatient clinic in Peoria, Illinois, 
dated from March 1999 to the present.

2.  The RO should also contact the 
veteran and request that he identify 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, specifically 
the most recent treatment records from 
the Vet Center, which have not been 
previously secured.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The claims 
folder and a separate copy of this remand 
must be made available to the 
psychiatrist for review prior to the 
examination.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The examiner should report on 
the current symptomatology associated 
with the veteran's PTSD.   The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning.  The examiner is 
asked to express an opinion as to which 
of the criteria best describes the 
veteran's psychiatric disability picture 
due to his PTSD.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claim 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.   The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



